Citation Nr: 1409764	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, which granted service connection for the Veteran's degenerative disc disease of the lumbar spine and denied his claims of service connection for bilateral hearing loss and tinnitus.  

The record reasonably raises a claim for TDIU, which is not a separate claim, but a part of the initial disability evaluation claim on appeal for degenerative disc disease of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The issues of hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Considering the Veteran's pain and corresponding functional impairment, his degenerative disc disease of the lumbar spine is manifested by lumbar spine flexion no less than 60 degrees; however, the preponderance of the evidence shows that he does not have ankylosis or disability analogous to limitation of motion to 30 degrees of forward flexion.

2.  The Veteran's degenerative disc disease of the lumbar spine disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

3.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent initial rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 1154(a), 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran's degenerative disc disease of the lumbar spine claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained.  Also, VA afforded the Veteran examinations of the spine in February 2010 and October 2012.  The Board finds that the examinations are adequate to evaluate the Veteran's lumbar spine disability and the severity of his symptoms because the examiners reviewed the Veteran's claims file, evaluated the Veteran, identified his lumbar spine symptoms and provided an assessment of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with VA's duties to notify and assist, and the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Initial Rating

The Veteran and his representative assert that his low back disability warrants a higher rating of at least 20 percent because of his pain and corresponding functional impairment.  In support, the Veteran cited the impact of his low back disability on his ability to work.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).   VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's lumbar spine disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).
 
Under the general rating formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The Mitchell Court explained that 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At his February 2010 examination, the Veteran's forward flexion of the lumbar spine was to 62 degrees, with a combined range of motion of 194 degrees, all with pain.  At the October 2012 examination forward flexion was to 70 degrees, with a combined range of motion of 170 degrees, all with pain.  Both examiners noted muscle spasms, stiffness, fatigue and weakness.  The October 2012 examiner further noted that the Veteran exhibited guarding and muscle spasm of the thoracolumbar spine that resulted in an abnormal gait or spinal contour.  Neither examiner noted radiculopathy or Intervertebral Disc Syndrome (IVDS).  Similarly, neither examination report indicated that the Veteran's lumbar spine was ankylosed.  

Giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's forward flexion from the February 2010 examination warrants a schedular rating of 20 percent.  Functional loss greater than 20 percent, however, is not established by the record.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although there is evidence that the Veteran experiences pain on range of motion testing of the lumbar spine, neither the February 2010 examiner nor the October 2012 examiner found that there was additional limitation of motion due to functional loss following repetitive motion testing.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  As the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40  and 4.45 beyond that contemplated in the rating assigned, a rating greater than 20 percent on the basis of functional loss is not warranted.

The Veteran does not warrant a 40 percent rating because his forward flexion of the thoracolumbar spine is not 30 degrees or less, nor does he have favorable ankylosis of the entire thoracolumbar spine.  Also, the evidence of record does not establish entitlement to a separate rating for associated neurological abnormalities.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Similarly, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar spine disability.  38 C.F.R. § 4.71a.  Therefore, a rating greater than 20 percent is also not warranted under the Formula for Rating IVDS.  For all of these reasons, the evidence of record does not support a rating greater than 20 percent rating for the Veteran's lumbar spine disability based on the General Rating Formula. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's degenerative disc disease of the lumbar spine because the 20 percent rating granted by the Board specifically takes into account the Veteran's impairment.  In reaching this conclusion the Board acknowledges that the Veteran may be unable to work due to this condition but the TDIU aspect of this claim is being remanded in light of the Court's decision in Rice.  Because the schedular rating criteria are therefore adequate to evaluate the Veteran's degenerative disc disease of the lumbar spine, referral for consideration of extraschedular rating is not warranted.

In sum, the Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected disability.  The Board finds that the Veteran's symptoms associated with his degenerative disc disease of the lumbar spine have been stable throughout the appellate period.  Therefore, staged ratings are not warranted for any period of time.

Service Connection

The Veteran essentially contends that service connection is warranted for his tinnitus disability because he has had tinnitus since service.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In his statements, the Veteran reports that he first noticed his tinnitus in service and that he has had tinnitus since that time.  

VA afforded the Veteran an audiological examination in March 2010 where the VA examiner diagnosed him as having tinnitus.  The VA examiner opined that it is less likely as not that the tinnitus is due to acoustic trauma in service.  The audiologist provided an incomprehensible rationale.  For this reason, the Board does not find this opinion probative.

In its capacity as a finder of fact, the Board finds that the Veteran has competently and credibly reported having tinnitus since service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, because the competent and credible evidence shows that the Veteran has had tinnitus since service and he currently is diagnosed with bilateral tinnitus, service connection for tinnitus is warranted. 


ORDER

An evaluation of 20 percent for degenerative disc disease of the lumbar spine, but no higher, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for hearing loss.  He reports states that his hearing loss began in service as the result of exposure to acoustic trauma related to working as helicopter repairer.  VA has conceded his in-service noise exposure.  

In-service hearing examinations from April 1986, August 1986 and November 1986 indicate a shift in the Veteran's hearing.  His service treatment records are otherwise negative for complaints of hearing loss during service.  

At his March 2010 VA audiological evaluation, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner, however, did not provide an adequate rationale in support of his assessment.  As such, another VA examination is necessary to adjudicate this claim. 

As for TDIU, as mentioned above, the record indicates that the Veteran last worked in 2008.  Both VA examiners for the spine noted that the Veteran worked as a janitor and that his lumbar pain bothered him when he mopped, scrubbed or ran the buffer.  The October 2012 examiner explicitly stated that the Veteran retired because of his lumbar pain.  Therefore, a claim for TDIU has been raised.  See Rice v Shinseki, 22 Vet. App. 447, 452 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  Thus, a remand is warranted for further development and adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for TDIU. 

2.  Obtain VA treatment records, physically or electronically, since January 2010.  Also, after obtaining the proper authorizations, obtain any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his hearing loss in and since service, to include any possible relationship to military service as well as any medical evidence addressing whether his hearing loss is related to or had its onset in service.  Moreover, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of service-connected degenerative disc disease of the lumbar spine and his tinnitus have on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for a VA audiological examination to determine the nature, onset and etiology of his hearing loss.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disorder, including the Veteran's report of his symptoms. 

The examiner must opine as to whether it is at least as likely as not that the Veteran has a hearing loss disability that is related to or had its onset in service, to specifically include the Veteran's report of in-service auditory trauma.   

The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including (A) the Veteran's competent account of his in-service exposure to noise and (B) the March 2010 VA examiner.

All findings and conclusions must be accompanied by a rationale and should be set forth in a legible report. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to and reviewed by the examiner.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular his degenerative disc disease of the lumbar spine disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation in light of his education, training and work history.  

All findings, along with a fully articulated rationale for all opinions expressed should be set forth in the examination report.

6.  Then readjudicate the appeal, including adjudicate the Veteran's entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


